DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 11, 2020 has been entered.  Claims 1-29 have been cancelled.  Claims 30-56 have been newly added.  Claims 39, 43-49, 52 and 54-56 (correspond to originally filed claims 12, 16-22, 25 and 27-29) are withdrawn pursuant to Applicants' election filed on May 25, 2020.  Claims 30-38, 40-42, 50-51 and 53 are currently under consideration in this application.
The objections to the specification are withdrawn in view of Applicant's amendments.
The objections to claims 11 and 13-14 (corresponds to new claims 38 and 40-41) are withdrawn in view of Applicant's amendments.
The rejection of claim 8 (new claim 35) and claim 26 (new claim 53) under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejection of claim 24 (new claim 51) under 35 USC § 112(d) is withdrawn in view of Applicant's claim amendment.
The rejection of claims 1, 6-11, 13, 23-24 and 26 under 35 USC § 101 is withdrawn in view of Applicant's claim amendment.
The rejection of claims 1, 6, 9-11 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Meng Zhongli (CN106087451A) is withdrawn in view of Applicant's claim amendment. 

Claim Objections
Claims 30, 32-36, 42, 50 and 53 are objected to because of the following informalities:  The claims recited convoluted phrases and contain extraneous words. It is suggested to applicant to amend as follows: 
Claim 30: A process for the production of a composite textile which includes at least a biopolymer layer, comprising the following steps: 
providing at least one textile;
contacting at least part of said textile with a culture comprising biopolymer-producing microorganisms, and culturing said biopolymer-producing microorganisms to obtain a biopolymer layer on said textile;
providing at least a silicone softening agent to at least part of said biopolymer layer to obtain a composite textile.
Claim 32: The process according to claim 31, said culture comprises said softening agent in an amount ranging from 0.5% to 2% by weight of the final culture.
Claim 33: The process according to claim 30, wherein in step c), said textile with at least a biopolymer layer is contacted with a mixture comprising said softening agent in an amount from 5% to 50% by weight. 
Claim 34: The process according to claim 30, said silicone is selected from the group consisting of macro-silicone, semi-micro silicone, micro-silicone and nano-silicone.
Claim 35: The process according to claim 34, wherein said micro-silicone is an emulsion and has a particle size from 10 nm to 80 nm, as measured by Dynamic Light Scattering.
Claim 36: The process according to claim 30, wherein said biopolymer is a sugar-based biopolymer, an amino acid-based biopolymer, or a mixture thereof.
Claim 42: The process according to claim 41, said biopolymer-producing bacteria are selected from the group consisting of Gluconacetobacter, Aerobacter, Acetobacter, Achromobacter, Agrobacterium, Azotobacter, Salmonella, Alcaligenes, Pseudomonas, Rhizobium, Sarcina, Streptoccoccus, Bacillus, and mixtures thereof, and said biopolymer-producing algae are selected from the group consisting of Phaeophyta, Rhodophyta, Chrysophyta, and mixtures thereof.
Claim 50: The process according to claim 34, said silicone is a micro-silicone.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(Prior Rejection – Maintained) Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 31 recites the limitation "said textile softening agent" in lines 2 and 3.  It is unclear if this is the same textile softening agent as referenced in step c of claim 30.  Claim 32 is dependent on claim 31 and are also rejected due to said dependency. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 recites "said textile softening agent" in line 3.  It improperly broadens the silicone softening agent recited in step c of independent claim 30 (line 8).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 30-31, 36-38, 40-42, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A) in view of Meng Zhongli (CN106087451A).  
Regarding claim 30, Maruyama teaches a process for the production of a composite textile article which includes at least a biopolymer layer, comprising: providing at least one textile; contacting at least part of said textile with a culture comprising biopolymer-producing microorganisms, and culturing said biopolymer-producing microorganisms, to obtain a biopolymer layer on said textile (Maruyama Claim 2: A method for producing a bacterial cellulose-coated fiber structure, which comprises culturing a cellulose-producing bacterium on the surface of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose).
	Maruyama does not teach providing said biopolymer layer with a silicone softening agent.
Meng Zhongli abstract, lines 9-12: Acetobacter gluconicum is obtained Bacterial cellulose with the fermentation of polyether-type amino-modified silicone polyurethane, after mixing with part polyether-type amino-modified silicone polyurethane the most again, add after then auxiliary agent stirs coating and solidify).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayurama's method by adding the softening agent taught by Meng Zhongli in the culture medium of a cellulose-producing bacterium on the surface of a fiber, because the textile will be softer and more comfortable.   
Regarding claim 31, Meng Zhongli teaches said culture further comprises a textile softening agent, to provide at least part of said biopolymer layer with a textile softening agent (Meng Zhongli Claim 1 step (5) (bacterial cellulose and amino-modified silicone polyurethane are mixed to obtain slurry and slurry is spread on fleece): the polyether-type amino-modified silicone polyurethane weighing 50～60g steps (2) standby joins in blender, adds Above-mentioned Bacterial cellulose and 300～400mL deionized waters, high-speed stirred 30～40min under 8000～10000r/min, then add Enter 0.3～0.5g dodecylbenzene sodium sulfonate, stir 20～30min, obtain slurry, slurry is spread evenly across one side fleece).
Regarding claims 36-37 and 51, Maruyama teaches said biopolymer is bacterial cellulose (Maruyama Claim 1: A bacterial cellulose-coated fiber structure).
claim 38, Maruyama teaches said textile article is selected from a fiber, a fabric and a garment (Maruyama ¶ 1: Field of the Invention The present invention relates to a completely new fiber structure in which the surface of the fibers constituting the fiber structure such as woven fabric and knitted fabric is coated with bacterial cellulose, and a method for producing the same).
Regarding claims 40 and 53, Maruyama teaches said textile article is an elastic woven fabric (Maruyama ¶ 18: The processed woven fabric of the present invention had excellent flexibility, firmness and elasticity).
Regarding claims 41 - 42, Maruyama teaches said biopolymer-producing microorganisms are bacteria selected from Acetobacter and Bacillus (Maruyama §Best Mode for Carrying out the Invention, ¶ 8: In the present invention, a cellulose-producing bacterium is cultured on the surface of the above-mentioned fiber. The cellulose-producing bacterium used here includes acetic acid bacteria (Acetobacters) and tubercle bacillus (Bacillus tuberculosis), Bacillus diphtheria, Bacillus subtilis can be used). 

(Prior Rejection – Maintained and Modified Claim #s as Necessitated by Amendment) Claims 32-34 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A) in view of Meng Zhongli (CN106087451A) and further in view of Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703).

claims 32-33, Maruyama in view of Meng Zhongli do not teach said culture comprises said textile softening agent in an amount ranging from 0.5% to 2% by weight of the final culture, or said textile softening agent in an amount ranging from 5% to 50 by weight of the final mixture.
	Hashem teaches an overlapping concentration of a textile softening agent (amino based silicone micro emulsion (SiE)) (Hashem Pg. 692, Col. 1, ¶ 1, lines 1-2: The fabrics were treated with an aqueous solution of SiE (0–20%)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of making a composite textile article as taught by Maruyama and Meng Zhongli with the micro-silicone softening agent as taught by Hashem, because micro-silicone emulsions demonstrate strong absorption characteristics, requiring a lower concentration of softener needed (Hashem Pg. 691, Col. 1, ¶ 2: Amino-functional groups linked to polydimethylsiloxanes enable an improved orientation and substantively of the silicone on the substrate. This leads to an optimally soft handle and is often described by the term ‘‘super soft”. Amino silicones are by far the most extensively used functional silicones for textile finishing applications. They are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres. The emulsifier molecules surround the oil droplet and stabilize it.  These emulsions exhibit a positive surface charge and thus get attracted by the negatively charged fabric surface, leading to a strong sorption. Such favourable charge distribution facilitates superior molecular distribution and higher sorption at lower solution concentrations, leading to favourable process economics).   
claims 34 and 50, Maruyama in view of Meng Zhongli teaches a silicone softening agent, but do not teach micro-silicone softening agents.
Hashem teaches micro-silicone softening agents (Hashem Pg. 691, Col. 1, ¶ 2, lines 4-7: Amino silicones are by far the most extensively used functional silicones for textile finishing applications. They are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of making a composite textile article as taught by Maruyama and Meng Zhongli with the micro-silicone softening agent as taught by Hashem, because micro-silicone emulsions demonstrate strong absorption characteristics, requiring a lower concentration of softener needed (Hashem Pg. 691, Col. 1, ¶ 2, lines 9-14: These emulsions exhibit a positive surface charge and thus get attracted by the negatively charged fabric surface, leading to a strong sorption. Such favourable charge distribution facilitates superior molecular distribution and higher sorption at lower solution concentrations, leading to favourable process economics).

(Prior Rejection – Maintained and Modified Claim #s as Necessitated by Amendment) Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A) in view of Meng Zhongli (CN106087451A) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle – free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703) and further in view of Goddeeris (Goddeeris, C. et al., Light scattering measurements on microemulsions: Estimation of droplet sizes, 2006, International Journal of Pharmaceutics, 312, 187-195)
Regarding claim 35, the combination of Maruyama, Meng Zhongli and Hashem teaches said micro-silicone softening agent is a micro-silicone emulsion with an overlapping particle size range (Hashem Pg. 691, Col. 1, ¶ 2, lines 4-7: Amino silicones are by far the most extensively used functional silicones for textile finishing applications. They are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres). 
Hashem does not teach said particle size being measured by using Dynamic Light Scattering.
Goddeeris teaches dynamic light scattering is used to measure droplet size in micro emulsions (Goddeeris Pg. 188, Col. 1, ¶ 3, lines 6-9: Dynamic light scattering (DLS or photon correlation spectroscopy, PCS) has been described as an appropriate method for measuring droplet size in microemulsions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of making a composite textile article as taught by Maruyama, Meng Zhongli and Hashem with the use of DLS to measure the microemulsion as taught by Goddeeris, because it is a commonly used method to ascertain the size of particles and the reproducibility of the DLS measurements can easily be checked by multiple repetitions on the same sample (Goddeeris Pg. 191, Col. 1, lines 1-2).

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection under 35 U.S.C. 103 over Maruyama in view of Zhongli on the grounds that they relate to two different processes (Arguments Pg. 10) and Zhongli does not add a silicone oil to the bacterial cellulose, but adds a modified polyurethane (Arguments Pg. 13, ¶ 3-5).  
Both Maruyama and Zhongli teach methods of producing fabric with cellulose-producing microorganisms.  While the final product of Maruyama and Zhongli differ, one of ordinary skill would be motivated to modify Maruyama's fabric with the softening agent taught by Zhongli to produce softer and more comfortable textiles.  In response to the argument regarding Zhongli adding a modified polyurethane to the bacterial cellulose, Zhongli provides ample evidence that the modified polyurethane comprising the amino silicone acts as a softening agent (Zhongli Background Technology, ¶ 3, lines 7-11: Synthetic Leather is with polyurethane resin as raw material, by special processing work Artificial leather product prepared by skill, it is possible to obtain the appearance very much like with natural leather, soft, corium texture; Summary of the Invention, ¶ 1, lines 21-23: There is good hygroscopicity, skin-friendly, wear light, comfortable, with low cost).  This is further evidenced by Montazer (Montazer, M. et al., Application of Polyurethane/Citric Acid/Silicone Softener Composite on Cotton/Polyester Knitted Fabric Producing Durable Soft and Smooth Surface, 2011, Journal of Applied Polymer Science, 124: 4141-4148).  Montazer also discloses a composite of polyurethane and silicone softener that leads to fabric softness and durability (Pg. 8 Conclusion, In this research, a simple method for producing cotton/polyester knitted fabric with a durable soft and smooth surface was introduced. An optimized combination of a water-based polyurethane resin, a carboxylic acid cross-linker along with a silicone based softener was introduced.  The optimized formulation obtained was 25 g L-1 E-POL, 20g L1 citric acid, and 20 g L1 silicone softener (Adrasil AF).  This .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657